Citation Nr: 1731299	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from December 4, 2007, to July 19, 2010, as 100 percent disabling in accordance with 38 C.F.R. § 4.29 from July 19, 2010, to September 1, 2010, as 30 percent disabling from September 1, 2010 to April 5, 2011, and as 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  His DD Form 214 reflects that he received a Combat Action Ribbon and the Purple Heart, among other awards and decorations.

These matters come before the Board of Veterans Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an April 2012 rating decision by the VARO in Jackson, Mississippi.

In the May 2008 rating decision, the RO, among other things, granted service connection for PTSD and assigned a 30 percent rating, effective from December 4, 2007.  The Veteran filed a notice of disagreement (NOD) the following month disagreeing with the assigned rating, and a statement of the case (SOC) addressing entitlement to a higher rating was issued in January 2009.  The Veteran then filed a VA Form 9 (Appeal to the Board of Veteran's Appeals) that same month.  In a June 2012 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective from April 5, 2011.  Then, in a September 2012 decision, the Veteran was assigned a temporary total evaluation in accordance with 38 C.F.R. § 4.29 for his PTSD, effective from July 19, 2010, to September 1, 2010.

The codesheet accompanying an April 2012 rating decision reflects that TDIU was denied.  In correspondence received in May 2012, the Veteran expressed his disagreement with the RO's denial of TDIU.  An SOC was issued in April 2014, which addressed entitlements to a TDIU and to a compensable evaluation for service-connected hearing loss.  The Veteran filed a VA Form 9 the following month wherein he expressly stated that he was only appealing the denial of a TDIU.

On June 20, 2016 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of the hearing has been associated with the claims folder.  

In an August 2016 action, the Board remanded, for further development, the issues of entitlement to a higher rating for PTSD and to a TDIU.  Upon completion of that development, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2016 wherein it continued the Veteran's previously assigned ratings for his PTSD and denied entitlement to a TDIU.  The matters were thereafter returned to the Board.  


FINDINGS OF FACT

1.  Since December 4, 2007, the Veteran's service-connected PTSD has been manifested by symptoms that more nearly approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been more nearly approximated.

2.  By virtue of the Board's determination that the Veteran's PTSD is more appropriately rated as 70 percent disabling, the Veteran has now met the schedular criteria for a TDIU since December 4, 2007.  

3.  The evidence supports a finding that the combined effects of the Veteran's service-connected PTSD and prostate cancer are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since December 4, 2007, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2016).  
2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Concerning the issue of entitlement to higher initial ratings for the Veteran's PTSD, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection for PTSD was granted in May 2008, and he was assigned a disability rating and an effective date in that decision.  As the increased rating matter currently before the Board stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, given that TDIU is being granted, further discussion of the VCAA is not necessary at this time

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matters decided herein. The relevant evidence obtained and associated with the Veteran's paperless claims files includes the Veteran's VA examination reports, VA treatment records, Vet Center treatment records, and lay statements.  The Board finds that the VA examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the severity of the Veteran's service-connected PTSD in the context of the pertinent regulations during the relevant time period.  Accordingly, the Board has properly assisted the Veteran.  

II.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

A.  PTSD

With respect to the Veteran's PTSD evaluation, the issue currently before the Board entitlement to a rating in excess of 30 percent prior to April 5, 2011, save for the period from July 19, 2010, to September 1, 2010, when the Veteran was awarded a temporary total evaluation, and entitlement to a rating in excess of 50 percent thereafter.

Under the general criteria for rating mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400 (2016).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evidence relevant to determining the severity of the Veteran's PTSD from December 4, 2007, forward shows that when examined by VA in March 2008, the Veteran's then-current PTSD systems were noted to include loss of interest in previously enjoyable activities; fatigue; hopelessness; decreased libido; guilt for not being there for his children; poor concentration; intrusive thoughts; flashbacks; hypervigilance; and an exaggerated startle response.  The Veteran also reported some insomnia, but indicated that marijuana helps him go to sleep.  He stated, however, that his sleep is fractured with frequent awakenings throughout the night and nightmares weekly.  The Veteran was also noted to have mood swings and he reported social isolation, stating that he was unable to tolerate being among large crowds of people.  It was further indicated the Veteran had made efforts to avoid activities, places and people that arose recollections of Vietnam.  The Veteran denied suicidal/homicidal ideation or plan, as well as auditory or visual hallucinations.  Delusions were also denied, and there was no evidence of delusional thinking.  The Veteran's symptoms were noted to be mild, but daily.

It was indicated that the Veteran had been married for 39 years and his marriage was described as stable.  With regard to employment, it was noted that the Veteran worked as a letter carrier with the U.S. Postal Service and had been employed as such for 39 years.  It was noted that he was planning to retire in August 2008.  The Veteran reported a history interpersonal conflicts with his boss and stated that at one point, he was evaluated by a psychiatrist through the Post Office due to conflict.  However, there was no history of missed time from work secondary to mental illness.

Mental status examination revealed the Veteran to be alert and oriented to time, place, person and situation.  He was observed to be casually dressed and well-groomed.  His demeanor was cooperative and attentive, and there was no guarding or evasiveness.  The Veteran mood was described as angry; his affect quiet and constricted; and his thought processes and content as goal directed and coherent.  The Veteran denied suicidal and homicidal ideation or plan and there was no evidence of obsessions, compulsions, hallucinations, or delusional thinking.  His memory was described as intact, abstraction was normal, insight fair, and regarding judgement, it was noted that he appeared to be able to protect himself from common dangers.  The assessment was PTSD and the Veteran was given a GAF (Global Assessment of Functioning) score of 65 due to his PTSD, which was stated to be reflective of mild impairment in industrial and social functioning.  The examiner went on to note that the Veteran was able to participate in meaningful interpersonal relationships with family members only.

The Veteran also began receiving treatment for PTSD at the VA Vet Center in Jackson, Mississippi, and with Combat Support Group in Hattiesburg, Mississippi, in May 2008.  The initial progress note indicates that the Veteran endorsed difficulty sleeping, social isolation, noise intolerance, anger outbursts, and hypervigilance.  Follow-up notes indicate no change in psychosocial stressors of severity of psychological symptoms.  Combat Support Group and Vet Center records dated through October 2016 have been obtained and associated with the record.  A review of those records shows the Veteran reported frequent anger outbursts, depression, anxiety, irritability, sleep issues, intrusive thoughts, feelings of guilt, and self-isolation.  At no time did the Veteran report suicidal or homicidal ideation.  The Veteran did express his belief that his social isolation affects his social and occupational relationships.

The Veteran was again examined in July 2009.  At that time, it was noted he had been married for 41 years and he reported that his wife was supportive.  The Veteran indicated that he had a good relationship with his wife and two adult sons.  The examiner noted that since his last VA examination, the Veteran was diagnosed as having prostate cancer, for which he underwent a radical prostatectomy in October 2008.  It was noted that he had used marijuana regularly, until three weeks prior.

The Veteran reported that he avoided people and preferred to be alone.  He was noted to have significant irritability, problems with concentration, anger issues, hypervigilance, paranoia, and disturbing dreams.  The Veteran reported feeling detached from other people and indicated a markedly diminished interest in participating in significant activities.  He was also noted to have a restricted range of affect, no libido, and an exaggerated startle response, although he stated that it was not as bad as it used to be.  The Veteran reported past suicidal thoughts but none recently and denied suicidal ideation.  

The examiner indicated that the Veteran's general social functioning had declined since last examined and that his social relationships had also declined somewhat.  The Veteran was indicated to have no interpersonal relationships outside of the immediate family.  He reported spending much of his time in his basement just watching television, stating that he did not have any leisure pursuits that he was able to enjoy.  The Veteran also reported that his irritability affected his employment, but that he had remained employed until he retired in October 2008.  It was noted that his retirement was not due to mental illness.

Mental status examination revealed the Veteran to be alert and oriented times four.  His speech was appropriate, communication skills were good, and he was described as cooperative throughout the interview, but obviously very irritable.  His affect was restricted and mood irritable.  The Veteran reported auditory hallucinations one or twice in the past, but denied visual hallucinations and suicidal or homicidal ideations.  The Veteran reported difficulty concentrating and stated that he struggled with paranoia.  He was also observed to be somewhat paranoid during the interview.  However, his thought processes were linear, judgement was fair, and there was no evidence of delusional thinking or overt evidence of any cognitive deficits.  The examiner assigned a GAF score of 51, which was noted to indicate a severe impairment on social and industrial functioning.

In June 2009, the Veteran's Vet Center counselor supplied a letter wherein she noted that the Veteran consistently reported experiencing intrusive recollections in the form of uncontrolled thoughts about Vietnam and the death of his unit members, as well as distressing dreams three to five times per week that recall the events of the ambush and the death of his unit members.  He was also noted to exhibit avoidance symptoms and increased arousal symptoms.

In July 2009, the Veteran presented to VA for a mental health consultation.  He reported poor sleep and problems with derepression, stating that he feels hopeless and somewhat worthless.  Mental status examination revealed that the Veteran was casually dressed and had good eye contact.  His mood was dysphoric, affect reactive, speech was normal with regard with rate, rhythm, and volume, thought process was logical and goal oriented, and insight and judgement fair.  Suicidal and homicidal ideations were denied, as were delusions, obsessions, and compulsions.  The Veteran was assigned a GAF score of 54.

The Veteran was again seen in February 2010, at which time similar findings were recorded, save for the Veteran's insight and judgement being described as poor.  A GAF of 55 was assigned at that time.  Treatment records reflect that the Veteran was regularly seen for case management and mental health group counseling in connection with the Trauma Recovery Program (TRP) clinic.  Treatment and counseling notes reflect GAF scores of 52 and 56.

Records then show that the Veteran was admitted to a residential treatment program in July 2010.  His August 2010 discharge summary notes the Veteran's history of alcohol and substance abuse, which began at ages and 19, respectively.  The Veteran reported smoking more marijuana than planned and stated that his use of marijuana interfered with employment.  Mental status examination at the time revealed that the Veteran was alert and oriented times four, his affect appropriate, speech clear and coherent, judgement intact, and memory intact to immediate, recent and remote recall.  The Veteran denied suicidal or homicidal ideation or plan.

The Veteran was then seen in February 2011 for his annual mental health appointment.  He reported that he had stopped drinking since discharge from the residential treatment program.  Mental status examination revealed that the Veteran was casually dressed and had good eye contact.  His mood was mildly dysphoric, affect reactive, speech was normal with regard with rate, rhythm, and volume, thought process was logical and goal oriented, and insight and judgement poor.  Suicidal and homicidal ideations were denied, as were delusions, obsessions, and compulsions.  The Veteran did, however, state that at times he wished he were dead.  The Veteran was assigned a GAF score of 55.

The Veteran was seen in April 2011 for a mental health consultation to evaluate whether he was a candidate for an intravesical prostatic protrusion.  The report of that evaluation shows that the Veteran had multiple psychiatric co-morbidities, to include PTSD, alcohol dependence (in remission), cocaine dependence (in remission) and active cannabis dependence.  It was noted that he was followed in TRP for medication management, group programming, and individual therapy under the track for veterans with active substance abuse issues and PTSD symptoms.

The Veteran reported that he struggled with low mood, particularly when he thinks about his erectile dysfunction, and irritability.  He reported near daily use of cannabis, noting that when he stops use he becomes very irritable and has worsening sleep which would improve when he resumed use.  He denied suicidal ideation or history of attempts.  Homicidal ideation was not indicated.

Mental status examination revealed the Veteran to be cooperative, with good eye contact, and appropriately dressed and groomed.  His affect was appropriate to the speech content and stated mood; speech was normal; thought process was goal directed and coherent; and thought content was without delusions, auditory/visual/olfactory hallucinations, suicidal or homicidal ideations, and/or obsessions/compulsions.  The Veteran's abstraction was fair, his insight was limited regarding his cannabis use and how it may impact his mental and medical illnesses, and his judgment was intact to common danger, but impaired in areas regarding substance use.  The evaluating clinician assessed the Veteran's PTSD as being chronic, and noted the symptoms would likely improve if he became abstinent from all substances of abused.  A GAF score of 50 was then assigned, with an estimated GAF score of 50 for the past year.

A March 2011 treatment entry related to the Veteran's substance abuse shows that the Veteran reported continued difficulties with PTSD symptoms.  At that time, he denied thoughts, plans, or intentions or suicide or homicide, but did report feelings or hopelessness or helplessness.  A GAF score of 50 was assigned.  Group counseling notes date that same month she that the Veteran was an active and attentive participant during group discussions.

The Veteran then was seen for regular mental health counseling and cognitive processing therapy.  This treatment was primarily related to the Veteran's substance abuse.  A depression screening revealed a score of 23, which was noted to indicate severe depression.  Treatment entries show that the Veteran endorsed general thoughts of death, but denied having current plan or intent for suicide or homicide.

The Veteran underwent a PTSD review examination in April 2012.  At that time, he was diagnosed as having PTSD and depressive disorder, not otherwise specified, and was assigned a GAF score of 55.  The examining clinician indicated that it was not possible to separate symptoms attributable to PTSD from those attributable to the depression.  Regarding symptoms experienced, the Veteran endorsed depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, disturbance of mood or motivation, difficulty establishing and maintaining effective work and social relationship, and difficulty in adapting to stressful circumstance, including work or a work-like setting.  He also indicated self-isolation, feelings of hopelessness, and wishing he were dead.  However, he denied suicidal ideation.

Mental status examination revealed normal cognitive functioning with impairment in short-term memory and decreased concentration.  He was oriented times four.  His mood was euthymic with congruent affect and thought processes focused on responding to question.  The Veteran's speech was normal, as were his motoric movements.  Hallucinations and suicidal/homicidal ideations were denied.  The examiner assigned a GAF score of 55, indicating moderate impairment due to PTSD symptoms.  The examiner also checked the box indicating the Veteran's PTSD resulted in occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also, however, indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important area of functioning.  Specifically as to occupational impairment, the examiner stated that although the Veteran may experience limitations in his ability to maintain employment, his PTSD symptoms do not completely prevent him from engaging in gainful employment.

The Veteran underwent another VA PTSD examination in March 2013.  Findings were similar to those recorded in the April 2012 VA examination report, save for being assigned a GAF score of 51.  The examiner indicated that the GAF score reflected moderate impairment due to PTSD symptoms, to include hypervigilance, feelings of detachment, inability to have loving feelings, difficulty concentrating, irritability, anger, and psychological and physiological distress at exposure to internal/external cues.  Regarding occupational impairment, the examiner stated that although the Veteran may experience limitations in his ability to maintain employment, the Veteran's moderate symptoms do not completely prevent him from engaging in gainful employment.

VA treatment records dated thereafter showed that the Veteran was regularly seen for TRP group therapy appointments.  In general, he reported symptoms of anger, irritability, hypervigilance, nightmares, social isolation, poor sleep.  He reported more irritability at home with his wife, at times admitting to being emotionally abusive and having to apologize.  His mood was generally described as euthymic, stable or neutral, his affect appropriate to situation, thought processes linear and goal directed, and judgment and insight fair.  Delusions and hallucinations were denied, as were suicidal and homicidal ideations.  At times, the Veteran reported mood swings in relation to medication taken for his prostate cancer.

In July 2014, the Veteran started individual therapy.  At that time, he reported poor sleep and social isolation.  He reported that he had recently attended his godson's wedding, but that he felt uncomfortable around all the people.  Mental status examination revealed that the Veteran was alert and oriented times four.  He was observed to be well groomed and dressed and was described as pleasant and cooperative, with good eye contact.  The Veteran's mood was stable; affect was appropriate; speech was clear and concise; judgment and insight was good.  It was noted that the Veteran denied any suicidal and/or homicidal ideations, intent, or plan, as well as any auditory and/or visual hallucinations.  Records dated through 2016 show continued individual therapy, with similar symptoms reported and generally the same findings reported per mental status examinations.  

The Veteran testified at a Board hearing in June 2016.  During that hearing, the Veteran reported having nightmares three to four times a week, avoidance of people, and inappropriate reactions.  The Veteran's wife testified as to her observations of the Veteran's hypervigilance, obsessive behaviors such as making sure the house is secure, road rage, and aggression.  Regarding his employment history, the Veteran reported that he had previously worked as a letter carrier for the U.S. Postal Service.  He stated his belief that he would be unable to engage in that type of employment due to his prostate cancer and that his PTSD would prevent him from going to school or training to learn a new skill.  He also indicated that his PTSD made it difficult for him to be able to deal with things at work when he was employed.  The Veteran also testified as to his belief that his symptoms had been consistently worse that rated and did not suddenly increase as of April 2011.

Currently, the Veteran is in receipt of a 30 percent rating for his service-connected depressive disorder, effective from January 9, 2013.  Upon review of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the severity of the Veteran's service-connected depressive disorder warrants a 70 percent rating since the effective date of his award of service connection for such.

At the outset, the Board notes that since filing his claim for service connection in December 2007, the Veteran and has spouse have reported the Veteran's PTSD symptoms to include: social isolation; feelings of anger; sleep difficulty; nightmares; hypervigilance; an exaggerated startle response; panic attacks; anxiety; depressed mood; increased irritability; and paranoia.  Although the Veteran has generally denied suicidal ideation, he has admitted to past thoughts of suicide and has often expressed that he wished he were dead.  The Board finds that, when reasonable doubt is resolved in favor of the Veteran, this symptomatology and its effect on the Veteran's social and occupational functioning reflects a serious/severe disability that more nearly approximate the criteria for a 70 percent rating.  

In this regard, the Board acknowledges that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.; see 38 C.F.R. § 4.130, DC 9411.  Accordingly, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

Overall, the Board finds that the evidence suggests that the Veteran's PTSD does result in deficiencies in most areas.  Specifically, and as will be discussed in further detail below, a VA examiner has indicated that the Veteran may experience limitations in his ability to maintain employment.  The Veteran also reported interpersonal conflict when working, and stated that he was only able to maintain his job as a letter carrier due to the solitary nature of that work.  The Veteran has also indicated having no social relationships outside of his wife, and has also reported that his marital relationship is impacted by his PTSD.  His PTSD also affects his mood, as the Veteran has been observed to have a depressed mood.  Indeed, the Veteran's depression has been described as severe and the Veteran has expressed wishing he were dead.  In this regard, the Board notes that the Court, in Bankhead, supra, stated that "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  The Board also notes evidence of impaired judgment, as demonstrated by the Veteran's reported anger outbursts.  Accordingly, given that the Veteran has endorsed multiple symptoms either specifically contemplated by, or sufficiently akin to the severe symptoms set forth in, the 70 percent rating criteria, which symptoms have resulted in deficiencies in most areas, the Board finds that, save for the period for which he was assigned a temporary total rating, the Veteran's PTSD warrants a 70 percent rating from December 4, 2007, the date of his award of service connection.  

In finding that a 70 percent is warranted from the effective date of his award of service connection, the Board acknowledges that the evidence suggests a worsening of PTSD between when the Veteran was first examined in March 2008 and when he was next examined in July 2009.  The Board also acknowledges that the Veteran's initially assigned GAF score of 65 would suggest his PTSD to be more mild in nature.  However, the Veteran's reported symptoms have been relatively consistent throughout the entire pendency of his claim.  The Veteran's level of social impairment has also been quite severe in that he isolates himself and is unable to maintain relationships with anyone outside of his immediate family.  Further, in need not be demonstrated that the disability picture rises to the level contemplated by the criteria for a 70 percent rating.  Rather, it need only be shown that the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Board finds that a more near approximation has been demonstrated in this case and thus will appropriately assign a 70 percent rating from the effective date of the Veteran's award of service connection for PTSD.  

The Board has also considered whether the symptoms of and impairment caused by the Veteran's depressive disorder have more nearly approximated total social and occupational impairment during the relevant time period, such that a 100 percent schedular evaluation is warranted, but finds that they have not.  Although, as will be discussed in further detail below, the evidence demonstrates that the Veteran's PTSD has contributed to his unemployability, it has not been demonstrated that the Veteran's PTSD causes symptoms or impairment that more nearly approximate total occupational impairment.  Further, the evidence does not suggest that the social impairment more nearly approximates total.  Although the Veteran experiences significant social isolation, he maintained a relationship with his wife and children.  Moreover, even if total social impairment were more nearly approximated, the criteria require total occupational and social impairment, and for the reasons above total occupational impairment due to PTSD has not been shown to be more nearly approximated.  Thus, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).

B.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Based on the Board's determination that the Veteran's PTSD is more appropriately rated as 70 percent disabling, the Veteran has now met the schedular criteria for a TDIU since December 4, 2007.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disability or disabilities in order to establish entitlement to TDIU.  In addition to his PTSD, the Veteran is also service connected for prostate cancer, a shrapnel injury to the lower and thighs with retained fragments and stable scars, tinnitus, bilateral hearing loss, erectile dysfunction, and scars.

Based on the evidence of record, the Board finds that the disabling effects of the Veteran's PTSD and prostate cancer would, in combination with one another, more likely than not render the Veteran unable to obtain or maintain substantially gainful employment.  In this regard, the Board is aware that no examiner has opined specifically that the Veteran would be unemployable as a result of his service-connected disabilities.  Nevertheless, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  

Here, the evidence shows that the Veteran worked as a letter carrier for 39 years.  He testified that he was capable of doing this job as it was solitary in nature.  Given the Veteran's propensity to isolate himself from others, the Board finds that the Veteran would not be able to engage in employment requiring him to interact with others.  The Board further notes that a March 2013 VA examiner opined against a finding that the Veteran's prostate cancer, in active status, would prevent him from securing and maintaining employment.  Notably, it does not appear as though the examiner gave any specific consideration to the fact that Veteran would need frequent bathroom breaks or required the use of six to seven bulky and uncomfortable diapers a day.  While that alone may not prevent employment in certain settings, it would surely have a substantial impact were the Veteran employed in his usual occupation.  Overall, in consideration of the Veteran's employment history, and education and vocational attainment, the Board finds that the Veteran's service-connected PTSD and prostate cancer are, in combination, as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  Entitlement to a TDIU is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

It appears that the Veteran stopped working in October 2008.  However, the Board will not specify the effective date of the TDIU to allow the RO to do so in the first instance.  See Urban v. Principi, 18 Vet.App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")

Lastly, the Board notes that the Veteran is already in receipt of special monthly compensation (SMC) at various points throughout the appeal period.  To the extent that the issue of entitlement to SMC has been raised in the context of the current appeal, because the RO has yet to implement the Board's award of a 70 percent rating for the Veteran's PTSD, the Board finds it inappropriate to render any decision concerning entitlement to SMC at this juncture.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  The Board will allow the RO to address entitlement to SMC for any additional periods of time when it implements the Board's decision.

ORDER

Entitlement to a disability rating of 70 percent for service-connected PTSD is granted as of December 4, 2007, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


